In a negligence action to recover damages for personal injury, loss of services, etc., resulting from a fall on an icy sidewalk, plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered November 22, 1965, in defendant’s favor, upon the court’s dismissal of the complaint at the close of the plaintiffs’ ease. Judgment reversed on the law, without costs, and new trial granted. No questions of fact have been considered. Plaintiffs’ proof showed that the plaintiff Mrs. Pfeffer slipped on a patch of ice covered by light snow. The proof indicated that the ice had existed a minimum of 24 hours and probably considerably longer. Whether the city had adequate opportunity to remove the ice was a question for the jury (Galvano v. City of New York, 285 N. Y. 818; Prince v. City of New York, 21 A D 2d 668; Rosenberg v. City of New York, 256 App. Div. 927, affd. 280 N. Y. 815), as was the question as to whether the existing ice and newly-fallen snow were concurrent causes (Smith v. City of New York, 282 App. Div. 495, affd. 307 N. Y. 843). We are also of the opinion that plaintiffs should have been permitted to elicit from their witness the condition of the sidewalk below Mrs. Pfeffer immediately after she fell and to examine the police officer as to whether his written notes (made at the scene) referred to the existence of ice in front of the premises where Mrs. Pfeffer was injured.
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.